I concur in the finding that Hoeflinger is entitled to utilize accumulated sick leave for pregnancy. When such accumulated sick leave has been fully used, she can take maternity leave without pay. This case presents a narrow issue. Can a teacher take sick leave for mere pregnancy, or must the pregnancy be complicated by illness? The assignment of error does not require us to consider the manner in which proof of pregnancy is presented, whether by letter from a physician or simply a statement from the employee. Having determined that R.C. 3319.141 permits an employee to claim and receive sick leave for pregnancy, it is unnecessary to further construe the statute as to the mechanical procedure. I also take exception to the views expressed by Judge Hendrickson in his separate concurring opinion, which indicates a school administrator has discretion to either grant or refuse a request for sick leave due to pregnancy. It seems to me that such administrator has no discretion once the fact of pregnancy is established.